Exhibit 10.1

PEGASYSTEMS INC.

2004 LONG-TERM INCENTIVE PLAN

(Approved by the stockholders on June 10, 2016; amended and adopted by the Board
on May 23, 2017)

 

1. Purposes of the Plan. The purposes of this 2004 Long-Term Incentive Plan, as
amended and restated, are to attract and retain the best available personnel for
positions of substantial responsibility, to provide additional incentive to
Employees, Directors and Consultants, and to promote the success of the
Company’s business. Options, Stock Purchase Rights, Restricted Stock Units, and
other stock-based awards may be granted under the Plan.

 

2. Definitions. As used herein, the following definitions shall apply:

 

  (a) “Applicable Laws” means the requirements relating to the administration of
equity incentive plans under U.S. state corporate laws, U.S. federal and state
securities laws, the Code, any stock exchange or quotation system on which the
Common Stock is listed or quoted and the applicable laws of any other country or
jurisdiction where Awards are granted under the Plan.

 

  (b) “Award” means any Option, Stock Purchase Right, Restricted Stock Unit, or
other stock-based award granted pursuant to the Plan.

 

  (c) “Board” means the Board of Directors of the Company, as constituted from
time to time.

 

  (d) “Code” means the Internal Revenue Code of 1986, as amended, or any
successor statute or statutes thereto. Reference to any particular Code section
shall include any successor section.

 

  (e) “Committee” means a committee of Directors appointed by the Board in
accordance with Section 5(a) hereof.

 

  (f) “Common Stock” means the Common Stock, $0.01 par value per share, of the
Company.

 

  (g) “Company” means Pegasystems Inc., a Massachusetts corporation.

 

  (h) “Consultant” means any consultant or adviser if: (i) the consultant or
adviser renders bona fide services to a Related Company; (ii) the services
rendered by the consultant or adviser are not in connection with the offer or
sale of securities in a capital-raising transaction and do not directly or
indirectly promote or maintain a market for a Related Company’s securities; and
the consultant or adviser is a natural person who has contracted directly with a
Related Company to render such services.

 

  (i) “Director” means a member of the Board.

 

  (j) “Disability” means permanent and total disability as defined in
Section 22(e)(3) of the Code.

 

  (k) “Employee” means any person, including Officers and Directors, employed by
a Related Company who is subject to the control and direction of the employer
entity as to both the work to be performed and the manner and method of
performance. An Employee shall not cease to be an Employee in the case of
(i) any leave of absence approved by a Related Company or (ii) transfers between
locations of a Related Company or between the Related Companies, or any
successor. For purposes of Incentive Stock Options, no such leave may exceed
three (3) months, unless reemployment upon expiration of such leave is
guaranteed by statute or contract. If reemployment upon expiration of leave of
absence approved by the Related Company is not so guaranteed, any Incentive
Stock Option held by the Participant shall cease to be treated as an Incentive
Stock Option on the first day immediately following the date that is six
(6) months after such leave commenced and shall be treated for tax purposes as a
Nonstatutory Stock Option. Neither service as a Director nor payment of a
director’s fee by the Company shall be sufficient to constitute “employment” by
the Company.

 

  (l) “Exchange Act” means the Securities Exchange Act of 1934, as amended, or
any successor statute or statutes thereto. Reference to any particular Exchange
Act section shall include any successor section.

 

  (m) “Exercise Price” or “Purchase Price” means the per Share price to be paid
by a Participant or Purchaser to exercise an Option or Stock Purchase Right.

 

- 1 -



--------------------------------------------------------------------------------

  (n) “Fair Market Value” means, as of any date, the value of a share of Common
Stock determined as follows:

 

  i. If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation the Nasdaq Global Market or
the Nasdaq Capital Market of the Nasdaq Stock Market (“Nasdaq”), (a) for
purposes of determining the exercise price of an Option on the date of grant,
Fair Market Value shall be the closing price (excluding “after hours” trading)
for a share of such stock on that day (or, if the Common Stock is not traded on
that day, on the last trading day preceding such date), and (b) for all other
purposes, Fair Market Value shall be the closing price (excluding “after hours”
trading) for a share of such stock on the last trading day preceding such date,
in each case as reported in The Wall Street Journal or such other source as the
Committee deems reliable;

 

  ii. If the Common Stock is regularly quoted by a recognized securities dealer
but selling prices are not reported, (a) for purposes of determining the
exercise price of an Option on the date of grant, Fair Market Value shall be the
mean between the highest bid and lowest asked prices (excluding “after hours”
trading) for a share of the Common Stock on that day (or, if there are no quotes
for that day, on the last day preceding such date for which quotes were
available), and (b) for all other purposes, Fair Market Value shall be the mean
between the highest bid and lowest asked prices (excluding “after hours”
trading) for a share of the Common Stock on the last day preceding such date; or

 

  iii. In the absence of an established market for the Common Stock, the Fair
Market Value thereof shall be determined in good faith by the Committee.

 

  (o) “Incentive Stock Option” means an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code and which
is designated as an Incentive Stock Option by the Committee.

 

  (p) “Nonstatutory Stock Option” means an Option (or portion thereof) that is
not designated as an Incentive Stock Option by the Committee, or which is
designated as an Incentive Stock Option by the Committee but fails to qualify as
an incentive stock option within the meaning of Section 422 of the Code.

 

  (q) “Officer” means a person who is an officer of the Company within the
meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.

 

  (r) “Option” means a stock option granted pursuant to the Plan.

 

  (s) “Option Exchange Program” means a program whereby outstanding Options are
exchanged for Options with a lower Exercise Price.

 

  (t) “Optioned Stock” means the Common Stock subject to an Option or a Stock
Purchase Right.

 

  (u) “Parent” means a “parent corporation,” whether now or hereafter existing,
as a defined in Section 424(e) of the Code.

 

  (v) “Participant” means the holder of an outstanding Award.

 

  (w) “Plan” means this 2004 Long-Term Incentive Plan, as amended from time to
time.

 

  (x) “Purchased Shares” means the shares of Common Stock purchased by a
Participant pursuant to his or her exercise of an Award.

 

  (y) “Purchaser” means a Participant exercising an Option or Stock Purchase
Right.

 

  (z) “Related Company” means and includes the Company and the Parent and any
Subsidiaries of the Company.

 

  (aa) “Restricted Shares” means unvested shares of Common Stock acquired
pursuant to the exercise of an Award which are subject to a Right of Repurchase.

 

  (bb) “Restricted Stock Units” means the right to acquire Shares in the future,
with the future delivery of the Shares subject to a risk of forfeiture or other
restrictions that will lapse upon the satisfaction of one or more specified
conditions.

 

  (cc) “Restricted Stock Units Agreement” means a written agreement between the
Company and a Participant evidencing the terms and conditions of a grant of
Restricted Stock Units. A Restricted Stock Units Agreement is subject to the
terms and conditions of the Plan.

 

- 2 -



--------------------------------------------------------------------------------

  (dd) “Retirement” means retirement of an Employee or Director from active
employment or service with any Related Company after having attained age 60,
with no intention to continue to provide services, whether as an employee,
director, independent contractor or otherwise, to any other person or entity and
with the intention of concluding the Employee or Director’s working or
professional career.

 

  (ee) “Right of Repurchase” means the right of the Company to repurchase
Restricted Shares issued pursuant to any Award.

 

  (ff) “Sale of the Company” means (i) a sale of substantially all of the assets
of the Company, or (ii) a sale or transfer of voting securities of the Company
to an individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Exchange Act), in one transaction or a series of related
transactions, or (iii) a consolidation or merger of the Company, in each case,
as a result of which the beneficial holders of a majority of the voting power of
the Company’s voting securities entitled to vote generally in the election of
directors (“Voting Power”) prior to such transaction do not, directly or
indirectly, beneficially hold a majority of the Voting Power (or of the voting
power of the surviving or acquiring entity) after such transaction.

 

  (gg) “Section 16(b)” means Section 16(b) of the Exchange Act.

 

  (hh) “Service” means the Participant’s performance of services for a Related
Company in the capacity of an Employee, Director or Consultant.

 

  (ii) “Service Provider” means an Employee, Director or Consultant.

 

  (jj) “Share” means a share of the Common Stock, as adjusted in accordance with
Section 12 hereof.

 

  (kk) “Stock Option Agreement” means a written agreement between the Company
and a Participant evidencing the terms and conditions of an individual Option
grant. A Stock Option Agreement is subject to the terms and conditions of the
Plan.

 

  (ll) “Stock Purchase Agreement” means a written agreement between the Company
and a Participant evidencing the terms and conditions of a Stock Purchase Right.
A Stock Purchase Agreement is subject to the terms and conditions of the Plan.

 

  (mm) “Stock Purchase Right’ means the right of a Participant to purchase
Common Stock pursuant to Section 10 hereof.

 

  (nn) “Subsidiary” means “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Code.

 

  (oo) “10% Stockholder” means the owner of stock (as determined under
Section 424(d) of the Code) possessing more than ten percent (10%) of the voting
power of all classes of stock of a Related Company.

 

3. Effective Date and Term of Plan. The Plan (as amended and restated herein)
shall become effective upon the date of its adoption by the Board, April 15,
2016, provided that, the terms of this Plan (as amended and restated herein)
that are required to be approved by stockholders under Applicable Law (including
any increase to the number of Shares which may be subject to Awards in
Section 4(a) and the amendment of Section 11 relating to the Performance
Awards), Nasdaq listing requirements, or otherwise, shall apply to all Awards
granted on or after June 10, 2016. No Awards shall be granted under the Plan
after June 10, 2026, but Awards previously granted may extend beyond that date.

 

4. Stock Subject to the Plan.

 

  (a)

Number of Shares. Subject to the provisions of Section 12 of the Plan, the
maximum aggregate number of Shares which may be subject to Awards and issued
under the Plan is 30,000,000 Shares. The Shares may be authorized but unissued
shares or treasury shares. If an Award expires or becomes unexercisable without
having been exercised in full, or is surrendered pursuant to an Option Exchange
Program, the unpurchased Shares which were subject thereto shall become
available for future grant or sale under the Plan (unless the Plan has
terminated). However, Shares that have actually been issued under the Plan, upon
exercise of an Award, shall not be returned to the Plan and shall not become
available for future distribution under the Plan, except that if Restricted
Shares are forfeited and repurchased by the Company at not more than their
Exercise Price, such Shares shall become available for future Awards under the
Plan. Shares which are delivered by the Participant or withheld by the Company
upon the exercise of an Option under the Plan, in payment of the exercise price
thereof or tax withholding thereon, may again be optioned, granted or

 

- 3 -



--------------------------------------------------------------------------------

  awarded hereunder, subject to the limitations of this Section 4(a).
Notwithstanding the provisions of this Section 4(a), no Shares may again be
optioned, granted or awarded if such action would cause an Incentive Stock
Option to fail to qualify as an Incentive Stock Option under Section 422 of the
Code. Subject to adjustment under Section 12, no more than 30,000,000 shares
shall be available for issuance as Incentive Stock Options under the Plan.

 

  (b) Per-Participant Limit. No Participant may be granted Awards in any one
fiscal year of the Company to purchase or otherwise acquire more than 3,000,000
Shares. The per-Participant limit described in this Section 4(b) shall be
construed and applied consistently with Section 162(m) of the Code.

 

  (c) Non-Employee Director Limit. Notwithstanding anything in Section 4(b) to
the contrary, the maximum number of Shares subject to Awards granted under this
Plan or any other equity plan maintained by the Company during a single fiscal
year of the Company to any Director who is not an Employee of the Company, taken
together with any cash fees paid to such Director during the fiscal year, may
not exceed $500,000 in total value. The value of any Award for purposes of this
Section 4(c) shall be determined by reference to the grant date fair value of
such Award used by the Company for financial reporting purposes and shall
exclude the value of any dividends or dividend equivalents paid pursuant to an
Award granted in a prior fiscal year.

 

5. Administration of the Plan.

 

  (a) Administration by Committee. The Plan will be administered by a committee
(the “Committee”) composed solely of two (2) or more members of the Board that
satisfy the independence requirements of the applicable national securities
exchange which serves as the principal trading market for the Common Stock and
of other Applicable Laws; provided, however, that unless otherwise prohibited by
Applicable Law the Board, acting through a majority of its independent
directors, may itself exercise any or all of the powers and responsibilities
assigned to the Committee under the Plan and when so acting shall have the
benefit of all of the provisions of the Plan pertaining to the Committee’s
exercise of its authorities hereunder. Unless the Board shall determine
otherwise, and to the extent necessary to comply with Applicable Law, each
member of the Committee shall also satisfy the requirements of (i) a
“non-employee director” for purposes of Rule16b-3 of the Exchange Act, and
(ii) an “outside director” for purposes of Section 162(m) of the Code. The Board
may designate one or more directors as a subcommittee who may act for the
Committee if necessary to satisfy the requirements of this Section 5(a).

 

  (b) General Powers of the Committee. The Committee shall have authority to
grant Awards and to adopt, amend and repeal such administrative rules,
guidelines and practices relating to the Plan as it shall deem advisable. The
Committee may correct any defect, supply any omission or reconcile any
inconsistency in the Plan or any Award in the manner and to the extent it shall
deem expedient to carry the Plan into effect and it shall be the sole and final
judge of such expediency. All decisions by the Committee shall be made in the
Committee’s sole discretion and shall be final and binding on all persons having
or claiming any interest in the Plan or in any Award. No director or person
acting pursuant to the authority delegated by the Committee shall be liable for
any action or determination relating to or under the Plan made in good faith.

 

  (c) Other Powers of the Committee. Subject to the provisions of the Plan, the
Committee shall have the authority in its discretion:

 

  i. to determine the Fair Market Value;

 

  ii. to select the Service Providers to whom Awards may from time to time be
granted hereunder;

 

  iii. to determine the number of Shares to be covered by each Award granted
hereunder;

 

  iv. to approve forms of agreement for use under the Plan;

 

  v. to determine the terms and conditions of any Award granted hereunder. Such
terms and conditions include, but are not limited to, the Exercise Price or
Purchase Price, the time or times when an Award may be exercised (which may be
based on performance criteria), any vesting, acceleration or waiver of
forfeiture restrictions, and any restriction or limitation regarding any Award
or the Shares relating thereto, based in each case on such factors as the
Committee, in its sole discretion, shall determine;

 

  vi. to determine whether and under what circumstances an Award may be settled
in cash instead of Common Stock;

 

- 4 -



--------------------------------------------------------------------------------

  vii. to reduce the Exercise Price or Purchase Price of any Award to the then
current Fair Value Market if the Fair Market Value of the Common Stock covered
by such Award has declined since the date the Award was granted (with
stockholder approval);

 

  viii. to initiate an Option Exchange Program (with stockholder approval);

 

  ix. to prescribe, amend and rescind rules and regulations relating to the
Plan; and

 

  x. to construe and interpret the terms of the Plan and Awards granted pursuant
to the Plan.

 

6. Option Eligibility.

 

  (a) Nonstatutory Stock Options, Stock Purchase Rights, Restricted Stock Units
and other stock-based awards (other than Incentive Stock Options) may be granted
to Service Providers. Incentive Stock Options may be granted only to Employees.

 

  (b) Each Option shall be designated in the Stock Option Agreement as either an
Incentive Stock Option or a Nonstatutory Stock Option. However, notwithstanding
such designation, to the extent that the aggregate Fair Market Value of the
Shares with respect to which Incentive Stock Options are exercisable for the
first time by the Participant during any calendar year (under all plans of the
Related Companies) exceeds $100,000, such Options shall be treated as
Nonstatutory Stock Options. For purposes of this Section 6(b), Incentive Stock
Options shall be taken into account in the order in which they were granted,
except as otherwise provided in the Code or regulations issued thereunder. The
Fair Market Value of the Shares shall be determined as of the time the Option
with respect to such Shares is granted.

 

7. Term of Option. The term of each Option shall be stated in the Stock Option
Agreement; provided, however, that the term shall be no more than ten (10) years
from the date of grant thereof. In the case of an Incentive Stock Option granted
to a 10% Stockholder, the term of the Option shall be five (5) years from the
date of grant or such shorter term as may be provided in the Stock Option
Agreement.

 

8. Option Exercise Price and Consideration.

 

  (a) The Exercise Price for the Shares to be issued upon exercise of an Option
shall be such price as is determined by the Committee; provided, however, that
in the case of an Incentive Stock Option granted to a 10% Stockholder, the
Exercise Price shall be no less than 110% of the Fair Market Value per Share on
the date of grant, and provided further that in the case of an Incentive Stock
Option granted to any other Employee, the Exercise Price shall be no less than
100% of the Fair Market Value per Share on the date of grant.

 

  (b) For Options issued prior to December 13, 2007, the consideration to be
paid for the Shares to be issued upon exercise of an Option, including the
method of payment, shall be determined by the Committee (and, in the case of an
Incentive Stock Option, shall be determined at the time of grant and set forth
in the Stock Option Agreement). Such consideration may consist of (i) cash or a
check payable to the Company, (ii) a promissory note of the Participant,
(iii) when the Common Stock is registered under the Exchange Act other Shares
which (x) in the case of Shares acquired upon exercise of an Option, have been
owned by the Participant for more than six months on the date of surrender, and
(y) have a Fair Market Value on the date of surrender equal to the aggregate
Exercise Price of the Shares as to which such Option shall be exercised,
(iv) consideration received by the Company under a cashless exercise program
implemented by the Company in connection with the Plan, or (v) any combination
of the foregoing methods of payment.

 

  (c) For Options issued on or after December 13, 2007, the consideration to be
paid for the Shares to be issued upon exercise of an Option, including the
method of payment, shall be determined by the Committee (and, in the case of an
Incentive Stock Option, shall be determined at the time of grant and set forth
in the Stock Option Agreement). Such consideration may consist of (i) cash or a
check payable to the Company; (ii) a promissory note of the Participant;
(iii) consideration received by the Company under a cashless exercise program
implemented by the Company in connection with the Plan; (iv) when the Common
Stock is registered under the Exchange Act, consideration received by the
Company under a “net exercise” arrangement pursuant to which the number of
Shares issued to the Participant in connection with the Participant’s exercise
of the Option is reduced by the Company’s retention of a portion of the Shares
otherwise issuable in connection with such exercise having a Fair Market Value
(determined as of the date of the exercise notice) equal to the aggregate
exercise price of the Shares as to which such Option is being exercised; or
(v) any combination of the foregoing methods of payment.

 

- 5 -



--------------------------------------------------------------------------------

9. Exercise of Option.

 

  (a) Procedure for Exercise. Any Option granted hereunder shall be exercisable
according to the terms hereof at such times and under such conditions as
determined by the Committee and set forth in the Stock Option Agreement. Unless
the Committee provides otherwise, vesting of Options granted hereunder shall be
tolled during any unpaid leave of absence. An Option may not be exercised for a
fraction of a Share.

 

  (b) An Option shall be deemed exercised when the Company receives: (i) written
notice of exercise (in accordance with the Stock Option Agreement) from the
person entitled to exercise the Option, and (ii) full payment for the Shares
with respect to which the Option is exercised. Full payment may consist of any
consideration and method of payment authorized by the Committee and permitted by
the Stock Option Agreement and the Plan. Shares issued upon exercise of an
Option shall be issued in the name of the Participant or, if requested by the
Participant, in the name of the Participant and his or her spouse.

 

  (c) Exercise of an Option in any manner shall result in a decrease in the
number of Shares thereafter available, both for purposes of the Plan and sale
under the Option, by the number of Shares as to which the Option is exercised.

 

  (d) Termination of Service. If a Participant terminates Service other than by
reason of the Participant’s death, Disability or Retirement, such Participant
may exercise his or her Option within such period of time as is specified in the
Stock Option Agreement to the extent that the Option is vested on the date of
termination (but in no event later than the expiration of the term of the Option
as set forth in the Stock Option Agreement). In the absence of a specified time
in the Stock Option Agreement, the Option shall remain exercisable for three
months following the Participant’s termination of Service. If, on the date of
termination, the Participant is not vested as to his or her entire Option, the
Shares covered by the unvested portion of the Option shall revert to the Plan
unless the Committee has determined that all or part of the unvested portion of
the Option will continue to vest following termination of Service, in which case
the Shares covered by the portion of the Option that will continue to vest will
not revert to the Plan until the vesting of those Shares is no longer possible.
If, after termination of Service, the Participant does not exercise his or her
Option within the time specified by the Committee in the Stock Option Agreement,
the Option shall terminate, and the Shares covered by such Option shall revert
to the Plan.

 

  (e) Disability of Participant. If a Participant terminates Service as a result
of the Participant’s Disability, the Participant may exercise his or her Option
within such period of time as is specified in the Stock Option Agreement to the
extent the Option is vested on the date of termination (but in no event later
than the expiration of the term of such Option as set forth in the Stock Option
Agreement). In the absence of a specified time in the Stock Option Agreement,
the Option shall remain exercisable for 24 months following the Participant’s
termination of Service as the result of the Participant’s Disability. If, on the
date of termination of Service, the Participant is not vested as to his or her
entire Option, the Shares covered by the unvested portion of the Option shall
revert to the Plan unless the Committee has determined that all or part of the
unvested portion of the Option will continue to vest following termination of
Service, in which case the Shares covered by the portion of the Option that will
continue to vest will not revert to the Plan until the vesting of those Shares
is no longer possible. If, after termination of Service, the Participant does
not exercise his or her Option within the time specified in the Stock Option
Agreement, the Option shall terminate, and the Shares covered by such Option
shall revert to the Plan.

 

  (f) Death of Participant. If a Participant dies while a Service Provider, the
Option may be exercised within such period of time as is specified in the Stock
Option Agreement to the extent that the Option is vested on the date of death
(but in no event later than the expiration of the term of such Option as set
forth in the Stock Option Agreement) by the Participant’s estate or by a person
who acquires the right to exercise the Option by bequest or inheritance. In the
absence of a specified time in the Stock Option Agreement, the Option shall
remain exercisable for 24 months following the Participant’s termination of
Service because of death. If, at the time of death, the Participant is not
vested as to the entire Option, the Shares covered by the unvested portion of
the Option shall revert to the Plan on the last day of the 12th month following
the date of the Participant’s death unless the Committee earlier determines that
all or part of the unvested portion of the Option will become vested as of the
date of the Participant’s death and/or will continue to vest following the death
of the Participant, in which case the Shares covered by the unvested portion of
the Option will not revert to the Plan until the vesting of those Shares is no
longer possible. If the Option is not so exercised within the time specified in
the Stock Option Agreement, the Option shall terminate, and the Shares covered
by such Option shall revert to the Plan.

 

  (g)

Retirement of Participant. If a Participant terminates Service as a result of
Retirement, the Participant may exercise his or her Option within such period of
time as is specified in the Stock Option Agreement to the extent the Option is
vested on the date of termination (but in no event later than the expiration of
the term of such Option as set forth in the Stock Option Agreement). In the
absence of a specified time in the Stock Option Agreement, the Option shall
remain

 

- 6 -



--------------------------------------------------------------------------------

  exercisable for 24 months following the Participant’s termination of Service
as the result of the Participant’s Retirement. If, on the date of termination of
Service, the Participant is not vested as to his or her entire Option, the
Shares covered by the unvested portion of the Option shall revert to the Plan
unless the Committee has determined that all or part of the unvested portion of
the Option will continue to vest following termination of Service, in which case
the Shares covered by the portion of the Option that will continue to vest will
not revert to the Plan until the vesting of those Shares is no longer possible.
If, after termination of Service, the Participant does not exercise his or her
Option within the time specified in the Stock Option Agreement, the Option shall
terminate, and the Shares covered by such Option shall revert to the Plan.

 

  (h) Unvested Shares. The Committee shall have the discretion to grant Options
which are exercisable for Restricted Shares. Should the Participant terminate
Service or fail to satisfy performance objectives while holding such Restricted
Shares, the Company shall have a Right of Repurchase, at the Exercise Price paid
per Share or such other price determined by the Committee and set forth in the
Stock Option Agreement, with respect to any or all of those Restricted Shares.
The terms upon which such Right of Repurchase shall be exercisable (including
the period and procedure for exercise and the appropriate vesting schedule for
the purchased Shares) shall be established by the Committee and set forth in the
Stock Option Agreement or other document evidencing such repurchase right.

 

  (i) Automatic Extension of Post-Termination Exercise Periods. For Options
issued on or after December 13, 2007, the period of time during which a
Participant may exercise an Option after he or she terminates Service pursuant
to this Section 9 or as specified in any Stock Option Agreement (the
“Post-Termination Exercise Period”) shall be extended by the amount of time, if
any, during the Post-Termination Exercise Period when the effectiveness of any
registration statement covering the issuance of Shares under the Plan is
suspended for any reason; provided, however, that in no event shall the
Post-Termination Exercise Period be extended beyond the expiration of the stated
term of the Option.

 

10. Stock Purchase Rights, Restricted Stock Units and Other Stock-Based Awards.

 

  (a) Rights to Purchase. Stock Purchase Rights may be issued either alone, in
addition to, or in tandem with other Awards granted under the Plan and/or cash
awards made outside of the Plan. After the Committee determines that it will
offer Stock Purchase Rights under the Plan, it shall advise the Participant in
writing of the terms, conditions and restrictions related to the offer,
including the number of Shares that such person shall be entitled to purchase,
the price to be paid (including par value) if any, and the time within which
such person must accept such offer.

 

  (b) Company Right of Repurchase. Unless the Committee determines otherwise,
the Stock Purchase Agreement shall grant the Company a Right of Repurchase
exercisable upon the termination of the Purchaser’s Service with the Company for
any reason (including death or disability) or upon the failure to satisfy any
performance objectives or other conditions specified in the Stock Purchase
Agreement. Shares issued as Restricted Shares may not be sold, assigned,
transferred, pledged or otherwise disposed of, except by will or the laws of
descent and distribution, or as otherwise determined by the Committee in the
Stock Purchase Agreement, for such period as the Committee shall determine. The
purchase price for Restricted Shares repurchased pursuant to the Right of
Repurchase shall be the purchase price paid by the Purchaser or such other price
determined by the Committee and set forth in the Stock Purchase Agreement, and
may be paid by cancellation of any indebtedness of the Purchaser to the Company.
The Right of Repurchase shall lapse upon such conditions or at such rate as the
Committee may determine and set forth in the Stock Purchase Agreement.

 

  (c) Each certificate for Restricted Shares shall bear an appropriate legend
referring to the Right of Repurchase and other restrictions and shall be
deposited by the stockholder with the Company together with a stock power
endorsed in blank. Any attempt to dispose of Restricted Shares in contravention
of the Right of Repurchase and other restrictions shall be null and void and
without effect. If Restricted Shares shall be repurchased by the Company
pursuant to the Right of Repurchase, the stockholder shall forthwith deliver to
the Company the certificates for the Restricted Shares, accompanied by such
instrument of transfer, if any, as may reasonably be required by the Company. If
the Company does not exercise its Right of Repurchase, such Right of Repurchase
shall terminate and be of no further force and effect.

 

  (d) The Committee may in its discretion waive the surrender and cancellation
of one or more Restricted Shares (or other assets attributable thereto) which
would otherwise occur upon the non-completion of the vesting schedule or other
conditions applicable to those Restricted Shares. Such waiver shall result in
the immediate vesting of the Purchaser’s interest in the Restricted Shares as to
which the waiver applies. Such waiver may be effected at any time, whether
before or after the Purchaser’s termination of Service or the attainment or
non-attainment of the applicable conditions.

 

  (e) Other Provisions. The Stock Purchase Agreement shall contain such other
terms, provisions and conditions not inconsistent with the Plan as may be
determined by the Committee in its sole discretion.

 

- 7 -



--------------------------------------------------------------------------------

  (f) Restricted Stock Units. The Committee may also grant Restricted Stock
Units with such terms and conditions as the Committee shall determine. A
Participant may not vote the Shares represented by a Restricted Stock Unit, but
(notwithstanding Section 13(c) of the Plan to the contrary) a Restricted Stock
Unit Award may provide a Participant with the right to receive dividend
equivalent payments with respect to the Common Stock subject to the Award (both
before and after such Common Stock is vested).

 

  (g) Other Stock-Based Awards. The Committee shall have the right to grant
other Awards based upon the Common Stock having such terms and conditions as the
Committee may determine, including the grant of Shares based upon certain
conditions, the grant of securities convertible into Common Stock and the grant
of stock appreciation rights.

 

11. Performance-Based Awards.

 

  (a) General. Subject to the terms of the Plan, the Committee shall have the
authority to establish and administer performance-based grant, exercise, and/or
vesting conditions and Performance Goals (as defined in Section 11(b) below)
with respect to such Awards as it considers appropriate, which Performance Goals
must be satisfied, as determined by the Committee, before the Participant
receives or retains an Award or before the Award becomes exercisable or
nonforfeitable, as the case may be. Where such Awards are granted to any person
who is a “covered employee” within the meaning of Section 162(m) of the Code
(“Section 162(m)”), the Committee (which in such case shall consist solely of
those Committee members that are “outside directors” as defined by
Section 162(m)) may designate the Awards as subject to the requirements of
Section 162(m), in which case the provisions of the Awards are intended to
conform with all provisions of Section 162(m) to the extent necessary to allow
the Company to claim a Federal income tax deduction for the Awards as “qualified
performance-based compensation.” However, the Committee retains the sole
discretion to grant Awards that do not so qualify and to determine the terms and
conditions of such Awards including any performance-based vesting conditions
that shall apply to such Awards. Prior to a sale of the Company, the Committee
may exercise its discretion in a uniform and non-discriminatory manner for
similarly-situated Participants to reduce (but not increase) any Award otherwise
payable under this Plan in accordance with objective or subjective factors if
necessary or appropriate to limit the amount payable under an Award to an amount
consistent with the purposes of the Plan and the intended economic benefits of
participation in the Plan. No Award subject to Section 162(m) shall be paid or
vest, as applicable, unless and until the date that the Committee has certified,
in the manner prescribed by Section 162(m), the extent to which the Performance
Goals for the Performance Period (as defined in Section 11(b) below) have been
attained and has made its decisions regarding the extent, if any, of a reduction
of such Award. The Committee’s determination will be final and conclusive.

 

  (b) Performance Goals. Performance goals (the “Performance Goals”) will be
based exclusively on one or more of the following business criteria determined
with respect to the Company and its Subsidiaries on a group-wide basis or on the
basis of Subsidiary, business platform, or operating unit results, on a GAAP or
non-GAAP basis: (i) earnings per share (on a fully diluted or other basis), (ii)
pretax or after tax net income, (iii) operating income, (iv) gross revenue,
(v) profit margin, (vi) stock price targets or stock price maintenance,
(vii) working capital, (viii) free cash flow, (ix) cash flow, (x) return on
equity, (xi) return on capital or return on invested capital, (xii) earnings
before interest, taxes, depreciation, and amortization (EBITDA), (xiii) economic
value added, (xiv) strategic business criteria, consisting of one or more
objectives based on meeting specified revenue, license signings, market
penetration, geographic business expansion goals, cost targets, or objective
goals relating to acquisitions or divestitures or other operational goals,
(xv) total shareholder return, or (xvi) any combination of these measures as
determined by the Committee.

 

  (c) Each Performance Goal may be expressed in absolute and/or relative terms
or ratios and may be based on or use comparisons with internal targets, the past
performance of the Company (including the performance of one or more
Subsidiaries, divisions, platforms, operating units and/or other business unit)
and/or the past or current performance of other companies. In the case of
earnings-based measures, Performance Goals may use comparisons relating to
capital (including, but not limited to, the cost of capital), cash flow, free
cash flow, shareholders’ equity and/or shares outstanding, or to assets or net
assets.

 

  (d) The Committee shall determine the period for which Performance Goals are
set and during which performance is to be measured to determine whether a
Participant is entitled to payment of an Award under the Plan (the “Performance
Period”). Performance Periods may be of varying and overlapping durations, but
each such period shall not be less than 12 months. To the extent that an Award
is intended to constitute “qualified performance-based compensation” within the
meaning of Section 162(m), the Performance Goals must be established within 90
days of the beginning of the Performance Period.

 

- 8 -



--------------------------------------------------------------------------------

  (e) The Committee may specify in an Award that Performance Goals shall be
adjusted to include or exclude the effect of: unusual or infrequent events,
changes in accounting principles, material litigation, material judgments,
material settlements, currency exchange rate fluctuations, changes in corporate
tax rates, and the impact of acquisitions, divestitures, and discontinued
operations.

 

12. Adjustments Upon Changes in Capitalization or Dissolution or Sale of the
Company.

 

  (a) Changes in Capitalization. In the event of any stock split, reverse stock
split, stock dividend, recapitalization, combination of shares, reclassification
of shares, spin-off or other similar change in capitalization or event, or any
distribution to holders of Common Stock other than an ordinary cash dividend,
(i) the number and class of securities available under the Plan, (ii) the
per-Participant limit set forth in Section 4(b) and the Non-Employee Director
Limit set forth in Section 4(c), (iii) the number and class of securities and
exercise price per share subject to each outstanding Award, (iv) the price per
share at which outstanding Restricted Shares may be repurchased pursuant to a
Right of Repurchase and (v) the terms of each other outstanding Award shall
automatically be proportionately adjusted on a pro rata basis.

 

  (b) Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Committee shall notify each Participant as soon
as practicable prior to the effective date of such proposed transaction. The
Committee in its discretion may provide for a Participant to have the right to
exercise his or her Award until 15 days prior to such transaction as to all of
the Shares covered thereby, including Shares as to which the Award would not
otherwise be exercisable. In addition, the Committee may provide that any Right
of Repurchase applicable to any Restricted Shares purchased upon exercise of an
Option or Stock Purchase Right shall lapse as to all such Shares, provided the
proposed dissolution or liquidation takes place at the time and in the manner
contemplated. To the extent it has not been previously exercised, an Award will
terminate immediately prior to the consummation of such proposed dissolution or
liquidation of the Company.

 

  (c) Sale of the Company. Except as otherwise provided in any Stock Option
Agreement, Stock Purchase Agreement, Restricted Stock Unit Agreement or other
document evidencing such rights, in the event of a Sale of the Company when any
unexercised Award, Restricted Stock Unit, or Restricted Shares remain
outstanding, the Committee may in its discretion apply one or more or any
combination of the following provisions:

 

  i. the Committee may provide that outstanding Awards or Restricted Shares
shall be assumed or an equivalent option, right, unit or restricted stock
substituted by the successor entity or a Parent or Subsidiary thereof; or the
Committee may, subject to the provisions of clauses (iv) and (v) below, after
the effective date of the Sale of the Company, permit a holder of an Award
immediately prior to such effective date, upon exercise or payment of the Award,
to receive in lieu of Shares of Common Stock, shares of stock or other
securities or consideration as the holders of Common Stock received pursuant to
the terms of the Sale of the Company; or

 

  ii. the Committee may waive any discretionary limitations imposed with respect
to an Award so that some or all Options, Restricted Stock Units or Stock
Purchase Rights, from and after a date prior to the effective date of the Sale
of the Company as specified by the Committee, are exercisable or payable in full
and any Restricted Shares shall cease to be subject to restrictions in whole or
in part; or

 

  iii. the Committee may cause any outstanding Awards to be canceled as of the
effective date of the Sale of the Company, provided that notice of cancellation
is given to each holder of an Award, and each holder of an Award has the right
to exercise the Award in full prior to or contemporaneous with the effective
date of such Sale of the Company; or

 

  iv. the Committee may cause any outstanding Awards to be canceled as of the
effective date of the Sale of the Company, provided that notice of such
cancellation is given to each holder of an Award, and each holder of an Award
has the right to exercise the Award, to the extent exercisable in accordance
with any limitations imposed thereon, prior to or contemporaneous with the
effective date of such Sale of the Company.

 

13. General Provisions Applicable to Awards. Every Award and all Shares issued
pursuant to the Plan shall be subject to the following provisions:

 

  (a) Time of Granting Awards. The date of grant of an Award shall, for all
purposes, be the date on which the Committee makes the determination granting
such Award, or such other date as is determined by the Committee. The Committee
will give notice of the determination to each Service Provider to whom an Award
is so granted within a reasonable time after the date of such grant.

 

- 9 -



--------------------------------------------------------------------------------

  (b) No Rights to Employment or Other Status. Neither the Plan nor any Award
shall confer upon any Participant any rights with respect to continuing in
Service with any Related Company, nor shall the Plan or any Award interfere in
any way with the Participant’s right or the Related Company’s right to terminate
the Participant’s Service at any time, with or without cause.

 

  (c) Rights as a Stockholder. Except as otherwise provided by the Committee
with respect to dividend equivalent payments for Restricted Stock Units:
(i) until the Shares are issued (as evidenced by the appropriate entry on the
books of the Company or of a duly authorized transfer agent of the Company), no
right to vote or receive dividends or any other rights as a stockholder shall
exist with respect to the Shares, notwithstanding the exercise of an Award;
(ii) the Company shall issue (or cause to be issued) the Shares promptly after
an Award is duly exercised; and (iii) no adjustment will be made for a dividend
or other right for which the record date is prior to the date the Shares are
issued, except as provided in Section 12 hereof.

 

  (d) Acceleration. The Committee may at any time provide that any Awards shall
become immediately exercisable in full or in part or that any Restricted Shares
shall be free of restrictions or conditions in full or in part or otherwise
realizable in full or in part, as the case may be.

 

  (e) Buyout Provisions. The Committee may at any time and from time to time
offer to buy out for a payment in cash or Shares any Award previously granted,
based on such terms and conditions as the Committee shall establish and
communicate to the holder of such Award at the time such offer is made.

 

  (f) Conditions on Delivery of Shares. The Company shall not be obligated to
deliver any Shares pursuant to the Plan or to remove any restrictions from
Shares previously delivered under the Plan, until (i) all conditions of the
Award have been met or removed to the satisfaction of the Committee, (ii) in the
opinion of the Company’s counsel, all other legal matters in connection with the
issuance and delivery of such Shares have been satisfied in accordance with
Applicable Laws; and (iii) the Participant has executed and delivered to the
Company such representations or agreements as the Company may consider
appropriate to satisfy the requirements of Applicable Laws.

 

  (g) Amendment of Award. The Committee may amend, modify or terminate any
outstanding Award, including but not limited to, substituting therefor another
Award of the same or different type, changing the expiration date or Exercise
Price or Purchase Price, providing for continued vesting of the Award following
termination of Service or converting an Incentive Stock Option to a Nonstatutory
Stock Option, provided that the Participant’s consent to such action shall be
required unless the Committee determines that the action would not materially
and adversely affect the Participant.

 

  (h) Withholding Taxes. Each Participant shall pay to the Company, or make
provisions satisfactory to the Committee for payment of, any taxes required by
Applicable Laws to be withheld in connection with any Awards to the Participant
no later than the date of the event creating the tax liability. Except as the
Committee may otherwise provide in an Award, when the Common Stock is registered
under the Exchange Act, Participants may satisfy such tax obligations in whole
or in part by delivery of Shares, including Shares retained from the Award
creating the tax obligation, valued at their Fair Market Value. The Company may,
to the extent permitted by Applicable Laws, deduct any such tax obligations from
any payment of any kind otherwise due to a Participant.

 

  (i)

Cancellation and Forfeiture for Misconduct, Clawback Policy. Notwithstanding the
terms of any Award or other provision of the Plan in the event of any Misconduct
by the Participant or Purchaser (whether before or after the termination of
Service), (i) all Awards granted to the Participant shall be terminated and the
holder thereof shall have no further rights thereunder (ii) all Shares then held
by the Participant or Purchaser (or any successor) which were acquired by the
Participant or Purchaser (or any successor) pursuant to an Award under the Plan
shall thereupon be (or revert to being) Restricted Shares and shall be subject
to a Right of Repurchase exercisable by the Company and (iii) the Participant or
Purchaser (or any successor) shall pay to the Company, within 10 business days
of the Company’s request therefor, the aggregate after-tax proceeds (taking into
account all amounts of tax that would be recoverable upon a claim of loss for
payment of such proceeds in the year of repayment) received by the Participant
or Purchaser (or any successor) upon the sale or other disposition of, or
distributions in respect of, any Award under the Plan and any Shares acquired in
respect thereof. The purchase price for Shares repurchased by the Company
pursuant to the Right of Repurchase pursuant to this Section 13(i) shall be
equal to the lesser of (i) the purchase price originally paid by the Participant
or Purchaser for such Shares or (ii) the Fair Market Value of such Shares as of
the date of the repurchase. The following shall constitute “Misconduct” by an
Participant or Purchaser: (i) the unauthorized use or disclosure of the
confidential information or trade secrets of any Related Company which use or
disclosure causes material harm to the Related Company; (ii) conviction of a
crime involving moral turpitude, deceit, dishonesty or fraud; (iii) gross
negligence or willful misconduct of the Participant or Purchaser with respect to
any Related Company; or (iv) the breach by the Participant or Purchaser of any
material term of an agreement with a Related Company including covenants not to

 

- 10 -



--------------------------------------------------------------------------------

  compete and not to solicit, and provisions relating to confidential
information and intellectual property rights. In addition, Awards and Shares
(and proceeds therefrom) obtained pursuant to or upon exercise of such Awards
are subject to forfeiture, setoff, clawback, recoupment or other recovery if the
Committee determines in good faith that such action is required by Applicable
Law or Company policy as amended from time to time.

 

  (j) Limits on Transferability of Awards. An Incentive Stock Option shall be
exercisable only by the participant during his or her lifetime and shall not be
assignable or transferable other than by will or by the laws of descent and
distribution following the Participant’s death. With the permission of the
Committee, a Nonstatutory Stock Option, Stock Purchase Right, Restricted Stock
Unit or Shares may be assigned in whole or in part during the Participant’s
lifetime to one or more members of the Participant’s family or to a trust
established exclusively for one or more such family members or to the
Participant’s former spouse, to the extent such assignment is in connection with
the Participant’s estate plan or pursuant to a domestic relations order. The
assigned portion may only be exercised by the person or persons who acquired a
proprietary interest in the Nonstatutory Stock Option, Stock Purchase Right,
Restricted Stock Unit or Shares pursuant to the permitted assignment. The terms
applicable to such assigned portion shall be the same as those in effect for the
Nonstatutory Stock Option, Stock Purchase Right, Restricted Stock Unit or Shares
immediately prior to such assignment and shall be set forth in such documents
issued to the assignee as the Committee may deem appropriate. Notwithstanding
the foregoing, the Participant may also designate one or more persons as the
beneficiary or beneficiaries of his or her outstanding Awards under the Plan,
and those Awards shall, in accordance with such designation, automatically be
transferred to such beneficiary or beneficiaries upon the Participant’s death
while holding those Awards. Such beneficiary or beneficiaries shall take the
transferred Awards subject to all terms and conditions of the applicable
agreement evidencing each such transferred Award, including (without limitation)
the limited time period during which Awards may be exercised following the
Participant’s death.

 

  (k) Documentation. Each Award shall be evidenced by a written instrument in
such form as the Committee shall determine. Each Award may contain terms and
conditions in addition to those set forth in the Plan. The Committee may, in its
sole discretion, deliver any documents related to an Award by electronic means,
request that a Participant consent to participate in the Plan by electronic
means (including an on-line or electronic system established and maintained by
the Company or a third party designated by the Company), or provide in the terms
of an Award that a Participant shall be deemed to accept the Award unless the
Participant notifies the Company, in writing, that the Participant rejects the
Award within a time period specified by the Committee.

 

  (l) Committee Discretion. Except as otherwise provided by the Plan, each Award
may be made alone or in addition or in relation to any other Award. The terms of
each Award need not be identical, and the Committee need not treat Participants
uniformly.

 

  (m) Compliance with Code Section 409A. It is the intention of the Company that
this Plan and each Award comply with and be interpreted in accordance with
Section 409A of the Code, the United States Department of Treasury regulations,
and other guidance issued thereunder, including any applicable exemptions
(collectively, “Section 409A”). Each payment in any series of payments provided
to a Participant pursuant to this Plan or an Award will be deemed separate
payment for purposes of Section 409A. If any amount payable under this Plan or
an Award is determined by the Company to constitute nonqualified deferred
compensation for purposes of Section 409A (after taking into account applicable
exemptions) and such amount is payable upon a termination of employment, then
such amount shall not be paid unless and until the Participant’s termination of
employment also constitutes a “separation from service” from the Company for
purposes of Section 409A. In the event that the Participant is determined by the
Company to be a “specified employee” for purposes of Section 409A at the time of
his separation from service with the Company, then any nonqualified deferred
compensation (after giving effect to any exemptions available under
Section 409A) otherwise payable to the Participant as a result of the
Participant’s separation from service during the first six (6) months following
his separation from service shall be delayed and paid in a lump sum upon the
earlier of (x) the Participant’s date of death, or (y) the first day of the
seventh month following the Participant’s separation from service, and the
balance of the installments (if any) will be payable in accordance with their
original schedule.

 

  (n) Foreign Jurisdictions. To the extent that the Committee determines that
the material terms set by the Committee or imposed by the Plan preclude the
achievement of the material purposes of the Plan in jurisdictions outside the
United States, the Committee will have the authority and discretion to modify
those terms and provide for such additional terms and conditions as the
Committee determines to be necessary, appropriate or desirable to accommodate
differences in local law, policy or custom or to facilitate administration of
the Plan. The Committee may adopt or approve sub-plans, appendices or
supplements to, or amendments, restatements or alternative versions of, the Plan
as it may consider necessary, appropriate or desirable, without thereby
affecting the terms of the Plan as in effect for any other purpose. The special
terms and any appendices, supplements, amendments, restatements or alternative
versions, however, shall not include any provisions that are inconsistent with
the terms of the Plan as then in effect, unless the Plan could have been amended
to eliminate such inconsistency without further approval by the stockholders.

 

- 11 -



--------------------------------------------------------------------------------

14. Amendment and Termination of the Plan.

 

  (a) Amendment and Termination. The Board may at any time amend, alter, suspend
or terminate the Plan.

 

  (b) Stockholder Approval. The Board shall obtain stockholder approval of any
Plan amendment to the extent necessary and desirable to comply with Applicable
Laws.

 

  (c) Effect of Amendment or Termination. Except as otherwise provided by the
Plan, no amendment, alteration, suspension or termination of the Plan shall
materially and adversely impair the rights of any Participant, unless mutually
agreed otherwise between the Participant and the Committee, which agreement must
be in writing and signed by the Participant and the Company. Termination of the
Plan shall not affect the Committee’s ability to exercise the powers granted to
it hereunder with respect to Awards granted under the Plan prior to the date of
such termination.

 

15. Reservation of Shares. The Company, during the term of the Plan, shall at
all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan.

 

16. Stockholder Approval. The Plan shall be subject to approval by the
stockholders of the Company within 12 months after the date the Plan is adopted.
Such stockholder approval shall be obtained in the degree and manner required
under Applicable Laws.

 

17. Governing Law. The provisions of the Plan and all Awards made hereunder
shall be governed by and interpreted in accordance with the laws of The
Commonwealth of Massachusetts, without regard to any applicable conflicts of
law.

 

Adopted by the Board:    May 23, 2017 Approved by Stockholders:    June 10, 2016

 

- 12 -